DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed on June 2, 2022 has been entered. Claims 1-13 and 16-20 are now pending in the application. Applicant's amendments have addressed all informalities as previously set forth in the non-final action mailed on March 02, 2022.

Response to Arguments
Applicant’s arguments see page 8, filed June 2, 2022, with respect to the claim objections have been fully considered and are persuasive.  The claim objections have been removed based on the current claim amendments.
Applicant’s arguments see page 9, filed June 2, 2022, with respect to the 35 U.S.C. 112(b) rejections have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections have been removed based on the current claim amendments.
Applicant’s arguments, see pages 9-12, filed June 2, 2022, with respect to the previous rejections of claims 1-13 and 15-20 under 35 USC § 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.




Allowable Subject Matter

Claims 1-13 and 16-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
In regards to independent claim 1, none of the cited prior art alone or in combination provides motivation to teach “determine one or more candidate sections of the tracking by connecting  adjacent feature points determined; delete at least one candidate section through which no tracking passes” as the references only teach tracking consumer movement through given regions or aisle within a store and displaying segments to represent the traveled path, however the references fail to explicitly disclose the concept of connecting feature points of the objects travel for determining the regions traveled in combination with performing a subsequent removal of those routes when no object has been determined to pass through in conjunction with the remaining limitations of claim 1 for the purpose of generating layout data for a store.
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.
In regards to independent claims 10 and 11, these claims recite limitations similar in scope to that of claim 1, and thus are allowed under the same rationale as provided above.
In regards to dependent claims 2-9, 12, 13, and 16-20, these claims depend from claims 1 and 11, and thus are allowed under the same rationale as provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2019/0279229 A1– Reference is of particular relevance to the application as it discloses a flow-line output device that receives a condition indicating a route or a plurality of positions and outputs information indicating a flow line according to the received condition among flow lines of a plurality of targets. 
US 2016/0132910 A1– Reference is of particular relevance to the application as it discloses a method for detecting a lost sale due to an out-of-shelf condition in a retail environment includes automatically detecting when a customer fails to purchase an expected product, based at least in part on an observation of a current behavior of the customer in the retail environment and on a purchasing history of the customer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL M ROBINSON/Examiner, Art Unit 2619